FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                Feb 08 2012, 10:01 am
court except for the purpose of
establishing the defense of res judicata,
                                                                CLERK
collateral estoppel, or the law of the case.                  of the supreme court,
                                                              court of appeals and
                                                                     tax court




ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

NANCY A. MCCASLIN                              GREGORY F. ZOELLER
McCaslin & McCaslin                            Attorney General of Indiana
Elkhart, Indiana
                                               GEORGE P. SHERMAN
                                               Deputy Attorney General
                                               Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

ANGELA M. LEMARR,                              )
                                               )
       Appellant-Defendant,                    )
                                               )
              vs.                              )       No. 20A05-1105-CR-258
                                               )
STATE OF INDIANA,                              )
                                               )
       Appellee-Plaintiff.                     )


                    APPEAL FROM THE ELKHART SUPERIOR COURT
                      The Honorable James W. Rieckhoff, Senior Judge
                             Cause No. 20D05-1009-CM-452


                                    FEBRUARY 8, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

SHARPNACK, Senior Judge
                             STATEMENT OF THE CASE

       Appellant Angela M. Lemarr appeals her conviction of false informing, a Class A

misdemeanor. Ind. Code § 35-44-2-2(d) (2007). We affirm.

                                         ISSUES

       Lemarr raises two issues, which we restate as:

       I.     Whether the trial court abused its discretion by admitting a recording of a
              telephone call.

       II.    Whether the evidence is sufficient to sustain Lemarr’s conviction.

                       FACTS AND PROCEDURAL HISTORY

       On the morning of August 24, 2010, Sergeant Robert Baker of the Middlebury

Police Department was on patrol when a dispatcher advised him of a report of battery.

The dispatcher directed Baker to meet Lemarr and her husband, Jeremy, in the parking lot

of a physical rehabilitation center where Lemarr was undergoing treatment for unrelated

prior injuries.   Lemarr told Baker that earlier in the morning, she had been at a

convenience store where a man had struck her with a cooler door. Lemarr further stated

that the door “jarred her whole body,” Tr. p. 128, and that “her whole body was in pain,”

id. at 129. Baker asked if the contact could have been accidental, and Lemarr “was

adamant that this was intentional.” Id. Lemarr described the alleged batterer and the car

he had been driving. In addition, Jeremy told Baker that prior to the incident at the

convenience store, the Lemarrs had almost gotten into an automobile accident with the

same man, who Jeremy claimed had pulled out in front of them as they drove down the




                                            2
street. By chance, the Lemarrs and the man had gone to the same convenience store after

the near-collision.

       Next, Baker went to the convenience store, where he reviewed security video of

Lemarr’s interactions with the alleged batterer. The video showed the alleged batterer

withdrawing a beverage from the cooler and closing the cooler door as Lemarr stood

nearby. Neither the man nor the cooler door made contact with Lemarr. To the contrary,

as Lemarr walked by the man, “he pushed himself up against the cooler to give her room”

before going to pay for his beverage. Id. at 131. The video also showed that as the

alleged batterer was paying for his beverage, Lemarr approached the checkout stand with

her beverage and stood nearby. He did not touch Lemarr at that time, either.

       After reviewing the video, Baker returned to the physical rehabilitation center to

speak with Lemarr again. He told her that he did not see any contact between her and the

alleged batterer or the cooler door. Lemarr remained insistent that she had been hit, and

“she wanted to file a report.” Id. at 136. She again complained of pain throughout her

body. At that point, Baker left because Lemarr was “uncooperative.” Id. at 150. Baker

had spent several hours investigating Lemarr’s claim, during which time he was unable to

respond to any other calls for service.

       The State charged Lemarr with false informing. A jury determined that Lemarr

was guilty, and the trial court sentenced her accordingly. This appeal followed.




                                            3
                             DISCUSSION AND DECISION

               I. ADMISSION OF A RECORDED TELEPHONE CALL

       Rulings on the admission of evidence are subject to appellate review for abuse of

discretion. McHenry v. State, 820 N.E.2d 124, 128 (Ind. 2005). A claim of error in the

admission or exclusion of evidence will not prevail unless a substantial right of the party

is affected. Pruitt v. State, 834 N.E.2d 90, 117 (Ind. 2005).

       Here, the trial court admitted into evidence State’s Exhibit 2, a compact disc

containing a recording of a telephone call Jeremy made to the police department after the

Lemarrs and the alleged batterer had almost had an auto accident. When the State moved

to admit the recording, Lemarr objected on grounds of lack of foundation, authenticity,

and hearsay. On appeal, Lemarr contends that the admission of the recording violates

Indiana Evidence Rule 1002, also known as the best evidence rule. Lemarr did not

present this specific objection to the trial court, so it is waived. See Treadway v. State,

924 N.E.2d 621, 631 (Ind. 2010) (“A party may not add to or change his grounds for

objections in the reviewing court.”).

       Waiver notwithstanding, any error in the admission of the recording was harmless.

Lemarr fails to explain how the admission of the recording infringed upon her substantial

rights. Furthermore, the recording was merely cumulative of Jeremy’s and Lemarr’s

testimony, during which they both described the automobile incident and Jeremy’s

telephone call to the police. See Davies v. State, 730 N.E.2d 726, 735 (Ind. Ct. App.

2000) (determining that the admission of a recording of a police interview was harmless



                                             4
because the recording was cumulative of other evidence), trans. denied. We find no

abuse of discretion.

                          II. SUFFICIENCY OF THE EVIDENCE

       When an appellant challenges the sufficiency of the evidence supporting a

conviction, we do not reweigh the evidence or judge the credibility of the witnesses.

Joslyn v. State, 942 N.E.2d 809, 811 (Ind. 2011). We consider only the probative

evidence and reasonable inferences drawn from the evidence that support the verdict. Id.

We will affirm if the probative evidence and reasonable inferences drawn from the

evidence could have allowed a reasonable trier of fact to find the defendant guilty beyond

a reasonable doubt. Id.

       In order to convict Lemarr of false informing as a Class A misdemeanor, the State

was required to prove beyond a reasonable doubt that Lemarr (1) gave a false report of a

commission of a crime or (2) gave false information in the official investigation of a

commission of a crime (3) knowing the report or information to be false (4) resulting in

substantial hindrance to any law enforcement process. Ind. Code § 35-44-2-2(d).

       Here, Lemarr disputes that Baker was pursuing an official investigation of a

commission of a crime when she spoke with him. Instead, she contends that he was only

responding to her description of “what she believed constituted a crime.” Appellant’s Br.

p. 11. Furthermore, she notes that no battery charges were filed at the time of her

meeting with Baker, so she was merely reporting a “possible future crime.” Id. at 13.

We disagree.    Baker was dispatched to investigate an allegation of battery that the

Lemarrs had reported to the police. He interviewed Lemarr to learn her version of the

                                            5
events and to decide how to proceed with the matter. Thus, Baker was engaged in the

investigation of a crime when he interviewed Lemarr, even though the alleged crime did

not actually occur and no battery charge was pending. See Howell v. State, 684 N.E.2d

576, 578 (Ind. Ct. App. 1997) (determining that an officer was officially investigating a

crime of underage drinking at the time of the defendant’s false statements, even though it

was later discovered that the defendant was not underage).

       Next, Lemarr contends that there is insufficient evidence that she knew her

statements to Baker were false because “[s]he was sure that she had been touched and she

was terrified.” Appellant’s Br. p. 13. This contention is without merit. A person

engages in conduct “knowingly” if, when he engages in the conduct, he is aware of a high

probability that he is doing so. Ind. Code § 35-41-2-2(b) (1977). Knowledge is a mental

state of the actor and may be proved by circumstantial evidence and inferred from the

circumstances and facts of each case. Wilson v. State, 835 N.E.2d 1044, 1049 (Ind. Ct.

App. 2005), trans. denied. The convenience store’s security video was played for the

jury, and it showed that neither the alleged batterer nor the cooler door made contact with

Lemarr. Furthermore, an employee of the convenience store testified that she was at

work when Lemarr and the man were in the store, and she did not see a battery or receive

a report of a battery. The jury could have reasonably inferred from this evidence that

Lemarr knew that the man had not battered her and knew that her statements to Baker

were false.

       Finally, Lemarr asserts that her actions did not substantially hinder any law

enforcement process. We are not convinced. Baker spent several hours investigating

                                            6
Lemarr’s baseless claims. He interviewed people at the store and reviewed security

video. Baker was unable to respond to any other calls while he investigated Lemarr’s

assertions.   This evidence is sufficient to establish that Lemarr hindered a law

enforcement process. See Jones v. State, 774 N.E.2d 957, 964 (Ind. Ct. App. 2002)

(determining that the evidence supported the defendant’s conviction for false informing

as a Class A misdemeanor because the defendant’s false statement to an officer about an

auto accident “delayed [the officer’s] processing of the accident scene”).

                                     CONCLUSION

       For the reasons stated above, we affirm the judgment of the trial court.

       Affirmed.

ROBB, C.J., and FRIEDLANDER, J., concur.




                                             7